Citation Nr: 0719813	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis, disc disease and disc bulging at L5-S1 with 
lumbosacral pain syndrome, currently evaluated as 20 percent 
disabling.

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from January 1984 to January 
1988.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The Board 
remanded the case for additional development in November 
2006; the case has now been returned to the Board for 
appellate review.

The appellant indicated that she wanted a hearing before the 
Board on a VA Form 9 submitted in May 2004.  However, the 
appellant subsequently submitted a written statement in which 
she stated that she did not want any such hearing; this 
letter was received in June 2005.  A similar statement was 
received in September 2005.  Under these circumstances, the 
Board considers the request for a hearing to be withdrawn by 
the appellant.  See 38 C.F.R. § 20.704(d).

In a July 2006 VA Form 119 (Report of Contact), the appellant 
indicated that she wanted to reopen her claim of entitlement 
to service connection for acid reflux claimed as secondary to 
her service-connected lumbar spine disability.  The issue of 
whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
acid reflux as secondary to a service-connected lumbar spine 
disability is REFERRED to the RO for proper action. 


FINDINGS OF FACT

1.  The level of disability produced by the appellant's 
lumbar spine disability is consistent with moderate 
lumbosacral strain or moderate limitation of motion of the 
lumbar spine, but not severe lumbosacral strain or severe 
limitation of motion of the lumbar spine.

2.  The appellant has not had incapacitating episodes 
involving the lumbar spine of a duration of at least four 
weeks during any 12 months.

3.  The appellant has not demonstrated forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

4.  The appellant has never had any ankylosis of the lumbar 
spine or the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the appellant's lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5289, 5292, 5293, 5295 (2002); Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
increased rating claim by correspondence dated in May 2003, 
and September 2005.  These documents informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  In those letters, the RO informed the 
appellant about what was needed to establish entitlement to 
an increased rating.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The appellant was provided the "content-complying notice to 
which [s]he was entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the pertinent law requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA outpatient medical 
records.  Private medical records are also included in the 
claims file.  The appellant was afforded medical examinations 
for VA purposes.  38 U.S.C.A. § 5103A(d); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and she was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that she wanted the RO to obtain for her 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave her 
notification of her rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO never advised 
the appellant of such information relating to effective dates 
and disability ratings, because the Board has denied the 
appellant's claim for an increased rating, such information 
is not applicable to the issue on appeal.  

The appellant was provided with notice as to the clinical 
evidence necessary to establish increased ratings, as well as 
the assistance VA would provide.  Proceeding with this case 
in its current procedural posture would not therefore inure 
to the appellant's prejudice.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The appellant underwent a VA medical examination in June 
2003; she complained of daily low back pain with occasional 
paresthesias.  On physical examination, there was mild 
paraspinal muscle stiffness.  Motor strength was 5/5 in the 
lower extremities and sensation was normal.  The appellant 
was neurovascularly intact.  The appellant demonstrated 95 
degrees of forward flexion, 20 degrees of extension, 70 
degrees of right rotation, 65 degrees of left rotation and 35 
degrees of right and left lateral bending.  Radiographic 
examination revealed minimal lower lumbar degenerative 
changes.  The examiner stated that there was minimal 
functional compromise.

Review of the private medical evidence of record dated 
between 2000 and 2004 reveals that the appellant was 
described by a gastroenterologist as presenting in November 
2003 with a complicated and unclear pain syndrome.  The 
appellant underwent MRI testing August 2004 that revealed 
shallow central right-sided disk protrusion at the L5-S1 
level that was associated with slight displacement and 
probable mild compression of the right S1 nerve root.  No 
foraminal narrowing or spinal stenosis was seen.  The 
appellant's private primary care physician noted, in January 
2005, that the appellant experienced persistent pain and 
decrease in her range of motion and flexibility.  Physical 
examinations showed limitations of forward and lateral 
flexions.  The appellant reported low back pain and radicular 
symptoms, primarily radiating down her right leg.  Muscle 
strength was intact.  The doctor said that the appellant 
ambulated stiffly.

Review of the appellant's VA treatment records dated between 
2001 and 2007 indicates that she did not seek treatment for 
her low back disability on a continuous basis.  A May 2003 
note indicates that the appellant's low back pain was non-
radiating.  The appellant had a neurology consultation in 
November 2003; she complained of chronic low back pain that 
was worse with exertion and that occasionally extended down 
her legs.  On physical examination, straight leg raises were 
negative.  There was no point tenderness or paraspinous 
muscle spasm.  The appellant had no difficulty with twisting 
or tilting her back.  There was no tenderness over the 
sacroiliac joint or the sciatic notch.  Sensory testing was 
intact in all extremities.  No focal or radicular deficit was 
revealed.  The appellant's station and gait were smooth.  
Motor testing did not reveal any focal or radicular deficit.  
The neurologist stated that the weakness demonstrated on 
testing appeared to be functional in origin rather than true 
weakness.  The neurologist also stated that there did not 
appear to be guarding due to pain.  The neurologist concluded 
that the appellant had a fully normal neurologic examination 
without evidence of radicular deficits or significant back 
pain.  In April 2005, the appellant accomplished straight leg 
raises to 75 degrees with no significant limitation of 
movements in either leg and no focal deficit.  In September 
2005, the appellant complained of occasional low back pain.  
Review of systems revealed no muscles aches or pain.  
Physical examination revealed no focal tenderness and no 
focal neurologic deficit.  In March 2006, the appellant 
complained of pain down her left leg, leg numbness and 
tingling.  In April 2006, there was a clinical finding of 
left lumbar paraspinal tenderness.  

The appellant underwent another VA medical examination in 
January 2005; the examiner reviewed the claims file.  The 
appellant complained of extreme low back pain that was 
constant.  She said that she experienced spasms and that she 
took pain medication.  She also said that bed rest for 
incapacitating episodes had been ordered by a doctor 12 
times.  On physical examination, the appellant exhibited 60 
degrees of forward flexion with no clinical evidence of pain, 
20 degrees of extension, 30 degrees of right and left 
rotation with no clinical evidence of pain and 15 degrees of 
right and left lateral bending with pain.  The examiner 
questioned the appellant's effort in performing the range of 
motion testing.  The appellant's gait was normal.  There was 
a severely increased lumbar lordosis with an upper thoracic 
hump.  The appellant reported tenderness to palpation.  There 
was no ankle clonus or foot drop.  There were no spasms of 
the spine.  The appellant's spine was straight.  The 
appellant's musculature was consistent with her body build 
and lower extremity strength was normal.  There was no 
objective evidence of pain.  Straight leg raises were 
positive at 30 degrees with complaints of pain.  Sensation to 
soft touch was intact while the left leg showed decreased 
sensation to pinprick, as did the right medial lower leg.  
The examiner stated that there were no signs of weakness or 
fatigability or lack of endurance following repetitive use.  
The examiner rendered a diagnosis of mild degenerative disk 
disease with no clinical evidence of any neurological 
disorder.  The examiner also stated that the appellant's 
level of symptomatology was inconsistent with the objective 
findings.

When the appellant submitted her increased rating claim in 
November 2002, a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under 
Diagnostic Code 5295, a 20 percent evaluation was warranted 
for a lumbosacral strain when there was muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295 (2002).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

In this case, no ankylosis of the lumbar spine has been 
clinically demonstrated.  Therefore Diagnostic Code 5289 is 
not helpful to the appellant's case.  The Board has also 
considered the degree of limitation of motion that the 
appellant has, which in this case is moderate at worst.  Thus 
an evaluation in excess of 20 percent for the appellant's 
lumbar spine disability is not warranted under Diagnostic 
Code 5292.  38 C.F.R. § 4.71a (2002).

The regulations used to evaluate diseases and injuries of the 
spine were changed just prior to November 2002, when the 
appellant submitted her claim for an increased rating; the 
regulations were subsequently changed after the appellant 
submitted her claim.  These changes became effective on 
September 23, 2002, and on September 26, 2003.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))).

Effective from September 23, 2002, disc syndrome was to be 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  (The appellant was 
notified of these criteria in the May 2004 Statement of the 
Case).  Incapacitating episodes having a total duration of at 
least four weeks during the past 12 months warranted a 40 
percent rating.  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warranted a 60 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003).  Incapacitating episodes are those of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  
In this case, the clinical evidence of record does not 
demonstrate the existence of incapacitating episodes as 
defined by regulation.  Furthermore, there are no definitive 
neurological manifestations demonstrated in the clinical 
evidence of record.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the March 2005 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this 
case, no ankylosis of any kind of the thoracolumbar spine has 
been clinically demonstrated.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

An evaluation in excess of 20 percent is not appropriate 
pursuant to the current rating criteria because the clinical 
evidence of record does not show limitation of flexion of the 
thoracolumbar spine that is less than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Specifically, while 
the medical evidence of record shows that the appellant's 
range of thoracolumbar spine motion is restricted, the 
restriction of her range of motion is not commensurate with 
the next higher rating.  In the absence of further limitation 
of motion as enumerated above or ankylosis of any portion of 
the spine, an evaluation in excess of 20 percent is not 
warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  During the June 2003 VA 
examination, the November 2003 neurologic consultation and 
during the January 2005 VA examination, no findings of 
neurological deficits were made.  The clinical evidence of 
record does not show that the appellant's service-connected 
lumbar spine disability includes any objective neurologic 
abnormalities.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
her subjective complaints of worsening pain, and objective 
medical evidence has indicated the existence of some pain on 
motion, as well as some paraspinal tenderness.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation  in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 20 percent rating. 

The Board has also considered rating the appellant's service-
connected disability under a different or additional 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Were additional ratings to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the low back disorder are contemplated 
in the 20 percent rating that has been assigned.  Thus, 
38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for lumbar spine disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for her 
service-connected lumbar spine disability, and she has not 
demonstrated marked interference with employment due to that 
disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

An evaluation in excess of 20 percent for the lumbar spine 
disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


